Exhibit 10.4
 
AGREEMENT REGARDING OUTSTANDING PROMISSORY NOTES


THIS AGREEMENT REGARDING OUTSTANDING PROMISSORY NOTES (the "Agreement") is made
effective as of the 12th day of February 2015 by and among REO Plus, Inc., a
Texas corporation ("REO"), Richard J. Church (“Church”), and Ananda Holding,
LLC, a Texas limited liability company ("AHLLC").


Recitals


WHEREAS, Church has previously loaned amounts and provided REO financing to REO,
and the current outstanding balance of these loans and REO financing is
$509,960; and


WHEREAS, the loans and REO financing are represented by the following four
promissory notes (collectively, the “Outstanding Notes”):


 
*
Promissory note dated January 2, 2010 in the original principal amount of
$190,000 made payable by REO to Church



 
*
Consolidation Balloon Promissory Note dated February 10, 2014 in the original
principal amount of $290,960 made payable by REO to Church



 
*
Consolidation Balloon (sic) Promissory Note dated May 5, 2014 in the original
principal amount of $10,000 made payable by REO to Church



 
*
Consolidation Balloon (sic) Promissory Note dated January 22, 2015 in the
original principal amount of $19,000 made payable by REO to Church; and



WHEREAS, accrued interest on the Outstanding Notes as of January 31, 2015 equals
$23,758.59, resulting in a total of $533,718.59 in outstanding principal and
accrued interest on the Outstanding Notes; and


WHEREAS, the parties hereto wish to make certain modifications regarding the
Outstanding Notes;


Agreements


NOW, THEREFORE, in consideration of the mutual agreements contained herein,
$10.00, and other good and valuable consideration (the receipt, adequacy and
sufficiency of which is hereby acknowledged and confessed by each party hereto),
each of the parties hereto hereby agrees as follows:


1.           Modification of Outstanding Notes.  REO and Church hereby agree
that the Outstanding Notes be and hereby are modified in the following manner:


 
(a)
$298,224.45 of the outstanding principal amount of the Outstanding Notes shall
henceforth be governed by the terms, provisions and conditions of, and shall be


 
1

--------------------------------------------------------------------------------

 

 
represented by that certain promissory note in the form of which is attached
hereto as Exhibit 1(a); and



 
(b)
$100,000.00 of the outstanding principal amount of the Outstanding Notes shall
henceforth be governed by the terms, provisions and conditions of, and shall be
represented by that certain promissory note in the form of which is attached
hereto as Exhibit 1(b); and



 
(c)
The remaining $135,494.14 balance (the “Retained Promissory”) of the outstanding
principal amount of the Outstanding Notes shall initially hereafter not be
represented by any written instrument, but REO hereby acknowledges that it duly
owes the Retained Promissory to Church.



.           2.           Assignment, Assumption and Securing of the Retained
Promissory.


(a)           AHLLC hereby (i) assumes REO’s obligations with respect to the
Retained Promissory, (ii) agrees to pay timely and faithfully the Retained
Promissory to Church as provided hereinafter, and (iii) agrees to perform timely
and faithfully all of REO’s liabilities and obligations with respect to the
Retained Promissory.  AHLLC hereby expressly agrees that all terms, provisions,
covenants, conditions, restrictions, duties, obligations, res­ponsibilities,
representations and warranties with respect to the Retained Promissory (as the
same may be modified hereby) shall apply to AHLLC as if AHLLC had contracted
directly with Church with respect to the Retained Promissory. AHLLC hereby
agrees to protect, indemnify and hold harmless REO from any losses or damages,
including without limitation, reasonable attorneys' fees and court costs,
arising out of any claim, action, suit or proceeding, brought against REO or in
which REO is a party because of AHLLC's failure to perform the agreements
contained herein with respect to the Retained Promissory.


(b)           Church, and his successors and assigns, have this day released and
by these presents do release, acquit and forever discharge REO and its officers,
directors, shareholders, employees, subsidiaries, affiliates (other than AHLLC),
successors and assigns, from any and all Claims.  For purposes of this
Agreement, "Claims" means all demands, complaints, claims, rights, actions,
causes of actions, suits, proceedings, damages, judgments, costs, expenses,
compensation, promises, agreements, debts, liabilities and obligations of any
kind whatsoever, at common law, by statute, contract, or otherwise which Church
has, might have, had or might have had in the past, against any person released
hereby, known or unknown, directly or indirectly arising out of, resulting from
or relating in any way to, the Retained Promissory.


(c)           (i)           AHLLC and Church hereby agree that the Retained
Promissory shall henceforth be represented by, and shall be governed by the
terms, provisions and conditions of the promissory note in the form of which is
attached hereto as Exhibit 2(c)(i) (the “Retained Promissory Note”).


(ii)           AHLLC and Church hereby agree that the Retained Promissory Note
shall be secured by a pledge of and a security interest in the 400 units of
membership interest in Ananda

 
2

--------------------------------------------------------------------------------

 

Investments, LLC, a Texas limited liability company, now or soon to be owned by
AHLLC (such 400 units are referred to hereinafter as the "Interest"), said
pledge and security interest being created pursuant to that certain pledge and
security agreement attached hereto as Exhibit 2(c)(ii).  Such pledge and
security interest shall be non-recourse to AHLLC, and Church shall look solely
to the Interest to satisfy the debt represented by the Retained Promissory Note.


(iii)           To perfect the pledge of and a security interest in the
Interest, AHLLC executed and delivered to Church, and Church is hereby
authorized to file the UCC-1 Financing Statement attached hereto as Exhibit
2(c)(iii).  Alternatively, Church is hereby authorized to file electronically a
document containing similar information and effectuating such purposes as the
UCC-1 Financing Statement attached hereto as Exhibit 2(c)(iii).


3.           Miscellaneous.  This Agreement may be executed in any number of
counterparts and each such counterpart shall be deemed to be an original
instrument, but all such coun­terparts together shall constitute but one and the
same instrument.  This Agreement may not be modified or amended other than by an
agreement in writing signed by all parties affected.  Any waiver of the terms,
provisions, cove­nants, representations, warranties, or conditions hereof shall
be made only by a written instrument executed and delivered by the party waiving
compliance.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right to
enforce the same.  No waiver by any party of any condition, or of the breach of
any term, provision, covenant, representation, or warranty contained in this
Agreement in one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or the breach of any other term, provision, covenant,
representation, or warranty.  This Agreement sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby, and super­sedes all prior agreements, arrangements, and understandings
relating to the subject matter hereof.  All of the terms, provi­sions,
covenants, representations, warranties, and condi­tions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the
parties hereto and their respective heirs, legal representatives, assigns, and
successors.  THIS AGREEMENT AND ALL QUESTIONS RELATING TO ITS VALIDITY,
INTERPRETATION, PERFORMANCE, AND ENFORCEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.  If any term, provision,
covenant, or restriction of this Agreement is held by a court of compe­tent
jurisdiction to be invalid, void, or unenforce­able, the remainder of the terms,
provisions, covenants and restric­tions shall remain in full force and effect
and shall in no way be affected, impaired, or invalidated.


IN WITNESS WHEREOF, the undersigned have set their hands hereunto as of the
first date written above.


"REO"                                                                                             "ANANDA"


REO PLUS,
INC.,                                                                           ANANDA
HOLDING, LLC,
a Texas
corporation                                                                      a
Texas limited liability company



 
3

--------------------------------------------------------------------------------

 

By: /s/ Richard J.
Church                                                                By: /s/
Richard J. Church
             Richard J. Church,
President                                                          Richard J.
Church, President
 
“CHURCH”


____________________________________
Richard J. Church, individually


THIS DOCUMENT IS APPROVED AS TO
FORM AND SUBSTANCE BY:


Boulderado Partners, LLC
Magnolia Capital Fund, LP
By:  Boulderado Group, LLC, Manager
By:  The Magnolia Group, LLC, its General Partner
       
By: /s/ Alex B. Rozek
By: /s/ Adam Peterson
   
Name: Alex B. Rozek
Name: Adam Peterson
   
Title: Manager
Title: Manager

 
 
4

--------------------------------------------------------------------------------

 
